DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 4-18 are objected to because of the following informalities:  

1.  (Currently Amended) An electronic 
(a) a first half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a first set of successive square QAM symbols of a specific size larger than 16QAM, each superposition-coded-modulation said coded digital data via each QAM symbol in said first set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said first pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping digital lattice-point labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof; 
(b) different one-quarters of all palindromic ones of said lattice points in said first mapping pattern being arranged along respective diagonals of its said quadrants, which diagonals extend to the center of said first mapping pattern; 
(c) each of said different one-quarters of all those certain ones of said lattice points in said first mapping pattern being confined to one of the innermost and outermost sub-quadrants of the one of said quadrants it is arranged along a respective diagonal thereof; 
(d) a second half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a second set of successive square QAM symbols of said specific size larger than 16QAM, each SCM mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said second pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q , , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping digital lattice-point labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof; and 
(e) the lattice points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels corresponding to digital map labels of lattice points in the innermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, the lattice points in the innermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels corresponding to digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping. 

4.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said DCM-COFDM signal further characterized by:
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel, the 
said second half of said plurality of QAM electromagnetic carrier waves being disposed in said second subband of said communication channel;
said [[a]] respective set of soft bits of coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the electromagnetic carrier waves conveying said [[a]] respective set of soft bits of coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 

5.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said electronic apparatus being a transmitter apparatus for said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating the respective amplitudes of said first half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said first set of successive square QAM symbols of said specific size larger than 16QAM;
second modulation means for modulating the respective amplitudes of said second half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said second set of successive square QAM symbols of said specific size larger than 16QAM;
QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification;
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and 
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof, said means for transmitting providing an initial part of said communication system for conveying said coded digital data.

6.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said electronic apparatus being a receiver apparatus for said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means responsive to said baseband DCM-COFDM signal to compute both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper 
means for extracting the [[a]] first set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] first pattern of lattice-point labeling, said first set of 
means for extracting the [[a]] second set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal; 
first demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said first set of successive square QAM symbols; 
second demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols; 
means for providing maximal ratio combining of corresponding soft bits of said coded digital signal to generate a reproduced coded digital signal; and 
means for decoding said reproduced coded digital signal to recover the digital signal encoded therein. 

The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said DCM-COFDM signal further characterized by: 
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel, the 
said second half of said plurality of QAM electromagnetic carrier waves being disposed in said second subband of said communication channel; 
the electromagnetic carrier waves conveying said [[a]] respective set of soft bits of coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and 
the electromagnetic carrier waves conveying said [[a]] respective set of soft bits of coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 

8.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said electronic apparatus being a transmitter apparatus for said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating the respective amplitudes of said first half of said plurality of QAM electromagnetic carrier waves in accordance with said 
second modulation means for modulating the respective amplitudes of said second half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said second set of successive square QAM symbols of said specific size larger than 16QAM;
means for arranging said first and QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification;
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof, said means for transmitting providing an initial part of said communication system for conveying said coded digital data. 

9.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 1, said electronic apparatus being a receiver apparatus for said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means responsive to said baseband DCM-COFDM signal to compute both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said upper 
means for extracting the [[a]] first set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting the [[a]] second set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said first set of successive square QAM symbols;
second demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols;

means for decoding said reproduced coded digital signal to recover the digital signal encoded therein.

10.  (Currently Amended) An electronic 
(a) a first half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a first set of successive square QAM symbols of a specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said [[a]] coded digital data via each QAM symbol in said first set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said first pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping digital lattice-point labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof; 
QAM electromagnetic carrier waves being amplitude modulated by respective ones of a second set of successive square QAM symbols of said specific size larger than 16QAM, each SCM mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said second pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping digital lattice-point labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof;
(c) the lattice points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels corresponding to digital map labels of lattice points in the innermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, the lattice points in the innermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels corresponding to digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping; 
(d) each lattice-point label associated with higher energy in said first pattern of lattice-point labeling being associated with lower energy in said second pattern of lattice-point labeling, each lattice-point label associated with lower energy in said first 
(e) bits more likely to experience error in the lattice-point labeling of the first set of successive QAM symbols per said first mapping pattern correspond to bits less likely to experience error in the lattice-point labeling of the second set of successive square QAM symbols per said second mapping pattern; and 
(f) bits more likely to experience error in the lattice-point labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to bits less likely to experience error in the lattice-point labeling of the first set of successive square QAM symbols per said first mapping pattern. 

11.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 10, said DCM-COFDM signal further characterized by: 
(g) certain ones of said lattice points in said first mapping pattern having lattice-point labels (LPLs) that are palindromic when their bits are considered in a particular sequential order; 
(h) different one-quarters of all those certain ones of said lattice points in said first mapping pattern being arranged along respective diagonals of its said quadrants, which diagonals extend to the center of said first mapping pattern;
(i) each of said different one-quarters of all those certain ones of said lattice points in said first mapping pattern being confined to one of the innermost and 
(j) certain ones of said lattice points in said second mapping pattern having lattice-point labels (LPLs) that are palindromic when their bits are considered in said particular sequential order; 
(k) different one-quarters of all those certain ones of said lattice points in said secon mapping pattern being arranged along respective diagonals of its said quadrants, which diagonals extend to the center of said second mapping pattern; and 
(l) each of said different one-quarters of all those certain ones of said lattice points in said second mapping pattern being confined to one of the innermost and outermost subquadrants of the one of said quadrants it is arranged along a respective diagonal thereof. 

12.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 11, said DCM-COFDM signal further characterized by: 
(m)  said certain ones of said lattice points in said first mapping pattern have lattice-point labels (LPLs) that are palindromic when their bits are considered in the same sequential order as those bits successively occur in said coded digital data; and
 (n) said certain ones of said lattice points in said second mapping pattern have lattice-point labels (LPLs) that are palindromic when their bits are considered in the same sequential order as those bits successively occur in said coded digital data. 

The electronic the [[a]] DCM-OFDM signal, as set forth in claim 11, said DCM-COFDM signal further characterized by:
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel, the 
said second half of said plurality of QAM electromagnetic carrier waves being disposed in said second subband of said communication channel;
the electromagnetic carrier waves conveying the [[a]] respective set of soft bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the electromagnetic carrier waves conveying the [[a]] respective set of soft bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 

14.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 11, said electronic apparatus being a transmitter apparatus for said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating the respective amplitudes of said first half of said plurality of QAM electromagnetic carrier waves in accordance with said 
second modulation means for modulating the respective amplitudes of said second half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said second set of successive square QAM symbols of said specific size larger than 16QAM;
means for arranging said first and QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification;
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof, said means for transmitting providing an initial part of said communication system for conveying said coded digital data.

15.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 11, said electronic apparatus being a receiver apparatus for said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
upper 
means for extracting the [[a]] first set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting the [[a]] second set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said first set of successive square QAM symbols;
second demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols;
means for providing maximal ratio combining of corresponding soft bits of said coded digital signal to generate a reproduced coded digital signal; and 
means for decoding said reproduced coded digital signal to recover the digital signal encoded therein. 

16.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 10, said DCM-COFDM signal further characterized by:
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel, the 
said second half of said plurality of QAM electromagnetic carrier waves being disposed in said second subband of said communication channel;
the electromagnetic carrier waves conveying the [[a]] respective set of soft bits of said [[a]] coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the electromagnetic carrier waves conveying the [[a]] respective set of soft bits of said [[a]] coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 
The electronic the [[a]] DCM-OFDM signal, as set forth in claim 10, said electronic apparatus being a transmitter apparatus for said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating the respective amplitudes of said first half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said first set of successive square QAM symbols of said specific size larger than 16QAM;
second modulation means for modulating the respective amplitudes of said second half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said second set of successive square QAM symbols of said specific size larger than 16QAM; 
means for arranging said first and QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification; 
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and 
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof, said means for transmitting providing an initial part of said communication system for conveying said [[a]] coded digital data. 

18.  (Currently Amended) The electronic the [[a]] DCM-OFDM signal, as set forth in claim 10, said electronic a receiver apparatus for said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means responsive to said baseband DCM-COFDM signal to compute both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper 
means for extracting said [[a]] first set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said [[a]] second set of successive square QAM symbols of said [[a]] specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with said [[a]] second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means the [[a]] 
second demapping means the [[a]] respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols;
means for providing maximal ratio combining of corresponding soft bits of said coded digital signal to generate a reproduced coded digital signal; and
means for decoding said reproduced coded digital signal to recover the digital signal encoded therein.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See the term “means responsive to …” recited in claims 6, 15, and 18. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 5-6, 8-9, 14-15, and 17-18 depend either directly or indirectly to either claim 1 or claim 10, therefore they are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 11, 13-14, 16, 16-17, 17, 18, 19, 19-20, 21, 27, 29-30, 32-33, 34, 35-36, and 37); claim 10 (lines 16, 18-19, 28, 31-32, 33, 34-35, 36, 42, 43-44, 46, and 47-48); claim 11 (lines 3, 5-6, 7, 8-9, 11, 13-14, 15, and 16-17); and claim 12 (lines 3 and 6), the phrases “said first pattern of SCM mapping square QAM symbol installations”, “said first pattern of SCM mapping digital lattice-point labels”, “said lattice points”, “said first mapping pattern”, “said quadrants”, “said second pattern of SCM 
Claims 4-9 all depend from claim 1, therefore they are also rejected.
Claims 13-18 depend either directly or indirectly from claim 10, therefore they are also rejected.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References Wang et al., Kishigami et al., Limberg, and Allison, III et al., all relate to transmitter and/or receiver circuits for transmitting and/or receiving dual-carrier-modulation (DCM) coded orthogonal frequency-division multiplexed (COFDM) signal in communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632